DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following claims 1,2,3,4,6,7,8 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Disch et al (US 20140074486 A1) and further in view of Byrd (US 10453434 B1).

As per claim 1, Disch discloses a system for creating natural spatial variations in an audio output as part of a decoder/upmixer (fig. 1), comprising: 
an audio input signal with fixed spatial variations (output of 110 in fig. 1, the spatial variations defined by the fixed portions of audio at a moment of time); 
and an audio signal processor 120, 130,140,150 that receives the audio input signal; 
the audio signal processor is configured to dynamically modify at least one parameter in a set of mixer tuning parameters (output of 150 comprises parameters that are oscillated/dynamically modified) over time (as the encoded audio signal is received, input to 110) and within a predetermIned range (the bit field 211, 212 define a predetermined range which the parameters can be modified to, where the modifying is as per para. 213, alternatively, the modifying can comprise the modification of the parameters via stage 150, where the predetermined range is inherent to the physical and logical maximum and minimum limits in the Oscillator, alternatively , as per para. 42 the oscillators/mixer tuning parameters are set according to a predetermined range defined by the oscillator signal frequency as a frequency defined a wavelength which is by definition a predetermined range  );
(the sinusoid replacement solves the known problem in Coders suffer from unpleasant artificial sound, para. 11 and 31, and hence the spatial variations caused by the sinusoid replacement audio output are natural spatial variations since they are more natural/ less artificial).

However Disch does not specify:

the audio signal processor defines a predetermined minimum and a predetermined maximum for at least one of a range for modification, a speed for modification, and a slew time and shape for the at least one parameter being dynamically modified; and 
an upmixer applying the set of mixer tuning parameters to increase or decrease the at least one parameter in the set of mixer tuning parameters within the predetermined minimum and predetermined maximum to  transform the audio input signal into an audio output having natural spatial Variations in the audio output

Byrd discloses an audio decoding system and teaches that decoded/upmixed audio can be processed by a user entered range, which comprises the audio processor defining a predetermined minimum and maximum for a range for modification for a dynamic modification of mixer tuning parameters (para. 33, the inputted range used to generate sounds, para. 33 of the background, where the minimum and maximum can be entered via the high and low limit text boxes (Description para. 29))  (Also para. 44 the ranges/maximum and minimum values are used to define features that are used to modify parameters) (also para. 80, overlapping ranges/minimum and maximum are determined in order to modify parameters so to morph audio objects).  Byrd teaches that the disclosed variations in audio solves a problem of prior art variation not being convincingly natural.  It would have been obvious to one skilled in the art to implement the processing of Byrd into the dynamic audio processor of Disch for the purpose of producing natural variations.
In the combined system, 
the audio signal processor defines a predetermined minimum and a predetermined maximum for at least one of a range for modification (any of the ranges cited above),
 a speed for modification, and a slew time and shape (not mapped as recited in the alternative)
for the at least one parameter being dynamically modified; and 
an upmixer applying the set of mixer tuning parameters to increase or decrease the at least one parameter in the set of mixer tuning parameters within the predetermined minimum and predetermined maximum to  transform the audio input signal into an audio output having natural spatial Variations in the audio output (the variations as taught by Byrd above as applied to the decoder/upmixer of Disch).
 



As per claim 2, the system of clain1 wherein the at least one parameter is modified in real time (the parameter is modified in real time, as the encoded audio is received as shown in fig. 1).
As per claim 3, the system of claim 1 wherein the at least one parameter in the set of mixer tuning parameters is modified over time and within a predetermined range (as per the claim 1 rejection) by a dynamic parameter modification algorithm (defined by the processing blocks 110-160) that also applies a set of modification control parameters (the side info applied to block 120).

As per claim 6, the system of claim 3 further comprises: 
a conventional parameter management algorithm that communicates the set of mixer tuning parameters and the modification control parameters to the audio signal processor (the software to control the parameters to implement the functions as disclosed in the claim 1 and 3 rejections is the conventional parameter management program that communicates parameters); and 
the dynamic parameter modification algorithm is carried out in the audio signal processor (120,130,140,150) directly by the mixer (160 in fig. 1).


As per claim 4, the system of claim 3 wherein the dynamic parameter modification algorithm communicates the at least one dynamically modified parameter to a mixer (the time domain oscillator signal comprises the dynamically modified parameters as communicated to the mixer 160 as shown in fig. 1).

As per claim 7, The system of claim 1 wherein the predetermined range is based on at least one variable that is external to the set of mixer tuning parameters, the predetermined range may be modified based on a current setting of the at least one external variable (the external parameter is the /one other parameter/state one other parameter is the fine tuning state, para. 73 of Disch, which further modifies the output of the oscillator 150 via the signaling path disclosed in fig. 4 of Disch via the path from 420 to 440; which affects the side information which affects the pseudo coefficients which affects the predetermined range/amplitude of the oscillator output/mixer tuning parameters).

As per claim 8, the system of claim 7 wherein the external variable is a current setting in an audio system (the state/external parameter of the claim 7 rejection which is detected  that is detected at the audio signal processor as shown in figs. 1 and 4).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following claims 9,14,10-13,15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Disch et al (US 20140074486 A1) and further in view of Byrd (US 10453434 B1) and further in view of Grosche (US 20160249151 A1).


As per claim 9, the claim 1 rejection discloses an audio processing system for creating natural spatial variations in an audio output, comprising: 
a soundscape audio input (as per the claim 1 rejection, the audio input signal); 
a set of mixer tuning parameters (as per the claim 1 rejection);
 a set of modification control parameters (pseudo coefficients, output of 120)  ; 
a dynamic parameter modification algorithm that dynamically modifies at least one parameter in the set of mixer tuning parameters over time and within a predetermined range defined by the set of modification control parameters (interpolation function cited in para. 43, alternative any of the other functions cited in para. 42-45,); 
Where the at least one dynamically modified parameter in the set of mixer tuning parameters causes the surround upmixer to produce an audio output signal having natural spatial variations (as per the claim 1 rejection)

Disch discloses a mixer 160 that includes the at least one dynamically modified parameter output of 150, and receives the soundscape audio input (output of 140), but does not specify it is a surround mixer.

Grosche discloses a crosstalk processing stage for different types of audio signals as shown in fig. 6,7, and teaches that audio signals can be processed to create surround sound signals via crosstalk cancellation (para. 93,98) to create audible perspective.  It would have been obvious to one skilled in the art that the mixer 160 of Disch could comprise the crosstalk cancelling stage taught by Grosche for the purpose of creating an audible perspective and outputting surround sound.  As such the mixer 160 is a surround mixer.

However Disch and Grosche do not specify:

the audio signal processor defines a predetermined minimum and a predetermined maximum for at least one of a range for modification, a speed for modification, and a slew time and shape for the at least one parameter being dynamically modified; and 
an upmixer applying the set of mixer tuning parameters to increase or decrease the at least one parameter in the set of mixer tuning parameters within the predetermined minimum and predetermined maximum to  transform the audio input signal into an audio output having natural spatial Variations in the audio output

Byrd discloses an audio decoding system and teaches that decoded/upmixed audio can be processed by a user entered range, which comprises the audio processor defining a predetermined minimum and maximum for a range for modification for a dynamic modification of mixer tuning parameters (para. 33, the inputted range used to generate sounds, para. 33 of the background, where the minimum and maximum can be entered via the high and low limit text boxes (Description para. 29))  (Also para. 44 the ranges/maximum and minimum values are used to define features that are used to modify parameters) (also para. 80, overlapping ranges/minimum and maximum are determined in order to modify parameters so to morph audio objects).  Byrd teaches that the disclosed variations in audio solves a problem of prior art variation not being convincingly natural.  It would have been obvious to one skilled in the art to implement the processing of Byrd into the dynamic audio processor of Disch for the purpose of producing natural variations.
In the combined system, 
the audio signal processor defines a predetermined minimum and a predetermined maximum for at least one of a range for modification (any of the ranges cited above),
 a speed for modification, and a slew time and shape (not mapped as recited in the alternative)
for the at least one parameter being dynamically modified; and 
an upmixer applying the set of mixer tuning parameters to increase or decrease the at least one parameter in the set of mixer tuning parameters within the predetermined minimum and predetermined maximum to  transform the audio input signal into an audio output having natural spatial Variations in the audio output (the variations as taught by Byrd above as applied to the decoder/upmixer of Disch).


As per claim 14, the system of the claim 1,9, rejections performs a method for creating natural spatial variations in an audio output, the method comprising the steps of: 
dynamically modifying at least one parameter in a set of mixer tuning parameters over time and within a predetermined range defined by a set of modification control parameters (as per the claim 9 rejection, the dynamic parameter modification algorithm); 
applying the set of mixer tuning parameters that includes the at least one dynamically modified parameter to create natural spatial variations in the audio output (the output of 150 in fig. 1 of Disch); and 
playing the audio output having natural spatial variations at one or more loudspeakers (The audio output of Disch fig. 1 requires loudspeakers in order to play the audio for the bidirectional communication application as disclosed in para. 2, additionally, Grosche teaches the use of loudspeakers to play the audio as per the speakers available for replay as disclosed in para. 93 of Grosche).

However they do not specify:

the audio signal processor defines a predetermined minimum and a predetermined maximum for at least one of a range for modification, a speed for modification, and a slew time and shape for the at least one parameter being dynamically modified; and 
an upmixer applying the set of mixer tuning parameters to increase or decrease the at least one parameter in the set of mixer tuning parameters within the predetermined minimum and predetermined maximum to  transform the audio input signal into an audio output having natural spatial Variations in the audio output

Byrd discloses an audio decoding system and teaches that decoded/upmixed audio can be processed by a user entered range, which comprises the audio processor defining a predetermined minimum and maximum for a range for modification for a dynamic modification of mixer tuning parameters (para. 33, the inputted range used to generate sounds, para. 33 of the background, where the minimum and maximum can be entered via the high and low limit text boxes (Description para. 29))  (Also para. 44 the ranges/maximum and minimum values are used to define features that are used to modify parameters) (also para. 80, overlapping ranges/minimum and maximum are determined in order to modify parameters so to morph audio objects).  Byrd teaches that the disclosed variations in audio solves a problem of prior art variation not being convincingly natural.  It would have been obvious to one skilled in the art to implement the processing of Byrd into the dynamic audio processor of Disch for the purpose of producing natural variations.
In the combined system, 
the audio signal processor defines a predetermined minimum and a predetermined maximum for at least one of a range for modification (any of the ranges cited above),
 a speed for modification, and a slew time and shape (not mapped as recited in the alternative)
for the at least one parameter being dynamically modified; and 
an upmixer applying the set of mixer tuning parameters to increase or decrease the at least one parameter in the set of mixer tuning parameters within the predetermined minimum and predetermined maximum to  transform the audio input signal into an audio output having natural spatial Variations in the audio output (the variations as taught by Byrd above as applied to the decoder/upmixer of Disch).


	
	
	

 As per claim 10, the dynamic parameter modification algorithm is further configured to: increase the at least one parameter incrementally until a predetermined maximum value for the at least one parameter is met and decrease the at least one parameter incrementally until a predetermined minimum value for the at least one parameter is met (the oscillator 150 produces a sinusoid which by definition has a predetermined maximum and minimum amplitudes/values which is increased and decreased incrementally by nature of being implemented to a digital processor).

As per claim 11, the system of claim 10 wherein the predetermined maximum value and the predetermined minimum value for the at least one parameter is defined by the set of modification control parameters.  (Disch para. 45, the controllable oscillator may be configured to generate the time-domain oscillator signal wherein the amplitude of the oscillator signal may depend on the spectral value of one of the one or more pseudo coefficients/modification control parameters).

As per claim 12, The system of claim 10 wherein the dynamic parameter modification algorithm is further configured to dynamically modify the at least one parameter in the set of mixer tuning parameters within a predetermined range for the at least one parameter being modified and based upon a current state of at least one other parameter in the set of mixer tuning parameters (one other parameter is the fine tuning state, para. 73 of Disch, which further modifies the output of the oscillator 150 via the signaling path disclosed in fig. 4 of Disch via the path from 420 to 440)).
As per claim 13, the predetermined range is further defined by at least one variable that is external to the set of modification control parameters (the one other parameter/state as cited in the claim 12 rejection).
As per claim 15, it is rejected as per the claim 2 rejection.
As per claim 16, it is rejected as per the claim 9,12 and 13 rejections.
As per claim 17, it is rejected as per the claim 10 rejection.
As per claim 18, it is rejected as per the claim 10,11,12 rejections, where the state/one other parameter affects the side info which affects the pseudo coefficients in Disch Fig. 1, which affects the amplitude, which is the increasing and decreasing of the oscillator 150 output signal.
As per claim 19, checking the state of the at least one other parameter in the set of mixer tuning parameters prior to increasing the at least one parameter; and 
checking the state of the at least one other parameter in the set of mixer tuning parameters prior to decreasing the at least one parameter it is rejected as per the claim 18 rejection (the state/one other parameter is checked in stage 440 of fig. 4 of Disch prior to increasing and decreasing one parameter/oscillator 150 because it is used to determine the side information as shown in fig. 4 of Disch as explained in the above claim rejections).

As per claim 20, The method of claim 14 wherein the step of dynamically modifying at least one parameter in a set of mixer tuning parameters over time and within a predetermined range defined by a set of modification control parameters further comprises the predetermined range being modifiable by at least one variable that is external to the set of mixer tuning parameters (as per the claim 12,13 and 19 rejections, the external parameter is the /one other parameter/state as cited above which affects the side information which affects the pseudo coefficients which affects the predetermined range/amplitude of the oscillator output/mixer tuning parameters ).




The following claims (5) is/are rejected under 35 U.S.C. 103 as being unpatentable over Disch et al (US 20140074486 A1) and further in view of Byrd (US 10453434 B1) as applied to claims 1-4, and further in view of Grosche (US 20160249151 A1).

As per claim 5, Disch discloses a mixer in an audio upmixer/decoder but does not specify that it outputs to a surround format.  
It would have been obvious to implement the teachings of Grosche as per the claim 9 rejection.

Response to Arguments
Arguments in response to the previously submitted arguments.

As per applicant’s argument that the cited prior art does not disclose that modifying occurs dynamically, over time and produces an audio signal with natural spatial variations, the examiner disagrees and notes the coefficients cited in the claim 1 rejection are received and modified in real time, which is a modification over time, and which is dynamic because it occurs in real time as the audio signal is received and further is based on the received spectral coefficients from an encoder (para. 16).     
As per applicant’s argument that Disch does not disclose modifying parameters, the examiner notes that multiple parameter modifying stages are recited in the claim 1 rejection.  Additionally, even if the modifications cited by applicant (bottom of page 7 and top of page 8 of remarks) were the only modifications disclosed by Disch, those are also performed on the coefficients in real time (dynamically over time) as they are received.  The examiner contends there are many modifications of the parameters within the decoder all of which are performed dynamically and over time because they are performed in real time on signals received from an encoder.
As per applicant’s argument that the parameter modification of Disch is predefined and not dynamic, the examiner disagrees and notes the plurality of modification of the parameters cited above and in the claim 1 rejection are not predefined as they are based entirely upon receiving non predetermined spectral coefficients from an encoder.  Therefore the modification of a particular parameter is not predefined.
As per applicant’s argument that the decoder of Disch does not produce audio with natural spatial variations, the examiner disagrees and notes the spatial variations of the audio are more natural because the unnatural temporal modulations, and their resulting unnatural spatial variations in the audio have been removed.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER KRZYSTAN whose telephone number is 571-272-7498, and whose email address is alexander.krzystan@uspto.gov

The examiner can usually be reached on m-f 7:30-4:00 est.
If attempts to reach the examiner by telephone or email are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571) 272-7547.  

The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and 571-273-8300 for After Final communications.
/ALEXANDER KRZYSTAN/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        
Examiner Alexander Krzystan
April 29, 2022